DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on February 15, 2022, with respect to objections to claims 1-4 have been considered and are persuasive. Objections to claims 1-4 have been withdrawn.
3. 	Applicant's arguments regarding rejection of claims 1-4 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Cao ‘651 Emb1 (US 2018/0295651, Embodiment 1: para 74 and 136, “Cao ‘651 Emb1”) and Cao ‘651 Emb2 (US 2018/0295651, Embodiment 2: para 164, “Cao ‘651 Emb2”) do not disclose “perform, based on the first parameter and the second parameter, repetitions of transmissions of a transport block with a configured grant“ (See Remarks, page 4, para 4, page 5, para 2 and 6).
	 Applicant argues that Cao ‘651 discloses “grant-free uplink transmissions,” rather than disclosing “perform, based on the first parameter and the second parameter, repetitions of transmissions of a transport block with a configured grant” (See Remarks, page 5, para 5).
Examiner respectfully disagrees. Examiner notes that Cao ‘651 Emb1 discloses “perform, based on the second parameter, repetitions of transmissions of a transport block with a configured grant” (para 4 and 136; UE transmits repetitions of a transport block, where the number of repetitions is configured via RRC signaling, and the transmission is a grant-free transmission; in case of grant-free transmission, resources are preconfigured without the UE sending scheduling requests; thus, UE transmits repetitions of the transport block with a configured grant). Further, examiner notes that Cao ‘651 Emb2 discloses “perform, based on the first parameter, transmissions” (para 164; UE receives RRC signaling, configuring a periodicity for grant-free uplink transmission).
B. § 103 rejection of claims 2-4
Regarding claims 2-4, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 2-4.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cao ‘651 Emb1 (US 2018/0295651, Embodiment 1: para 74 and 136, “Cao ‘651 Emb1”), in view of Cao ‘651 Emb2 (US 2018/0295651, Embodiment 2: para 164, “Cao ‘651 Emb2”).
Regarding claims 1 and 3, Cao ‘651 Emb1 discloses a user equipment (UE) (FIG. 1; item 120) comprising: 
the receiving circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that receives signals in a wireless network) being configured to receive an RRC message comprising a second parameter used for configuring a number of repetitions (para 74; UE receives RRC signaling, configuring the number of repetitions), and 
transmitting circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that transmits signals in a wireless network) configured to perform, based on the second parameter, repetitions of transmissions of a transport block with a configured grant (para 4 and 136; UE transmits repetitions of a transport block, where the number of repetitions is configured via RRC signaling, and the transmission is a grant-free transmission; in case of grant-free transmission, resources are preconfigured without the UE sending scheduling requests; thus, UE transmits repetitions of the transport block with a configured grant), 
wherein the UE is configured such that the number of repetitions is less than or equal to a number of slots within a period (para 136; each repetition corresponds to a slot index, the number of repetitions being less than or equal to the number of slots).
However, Cao ‘651 Emb1 does not specifically disclose receiving circuitry configured to receive a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity. Further, although Cao ‘651 Emb1 discloses transmitting circuitry configured to perform, based on the second parameter, repetitions of transmissions of a transport block, Cao ‘651 Emb1 does not specifically disclose transmitting circuitry configured to perform, based on the first parameter, transmissions.
Cao ‘651 Emb2 discloses receiving circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that receives signals in a wireless network) configured to receive a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity (para 164; UE receives RRC signaling, configuring a periodicity for grant-free uplink transmission), and
transmitting circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that transmits signals in a wireless network) configured to perform, based on the first parameter, transmissions (para 164; UE receives RRC signaling, configuring a periodicity for grant-free uplink transmission).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cao ‘651 Emb1’s user equipment for performing repetitions of transmissions of a transport block, to include Cao ‘651 Emb2’s UE that receives RRC signaling, configuring a periodicity for grant-free uplink transmission. The motivation for doing so would have been to provide techniques for reducing likelihood of collisions between UEs operating in grant-free transmission mode (Cao ‘651 Emb2, para 28).
Regarding claims 2 and 4, Cao ‘651 Emb1 discloses a base station apparatus (FIG. 1; item 110) comprising: 
the transmitting circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that transmits signals in a wireless network) being configured to transmit an RRC message comprising a second parameter used for configuring a number of repetitions (para 74; network transmits RRC signaling, configuring the number of repetitions), and 
receiving circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that receives signals in a wireless network) configured to receive, based on the second parameter, repetitions of transmissions of a transport block with a configured grant (para 4 and 136; UE transmits repetitions of a transport block to the network, where the number of repetitions is configured via RRC signaling, and the transmission is a grant-free transmission; in case of grant-free transmission, resources are preconfigured without the UE sending scheduling requests; thus, the network receives repetitions of the transport block with a configured grant),
wherein the base station apparatus configures the number of repetitions such that the number of repetitions is less than or equal to a number of slots within a period (para 136; each repetition corresponds to a slot index, the number of repetitions being less than or equal to the number of slots). 
However, Cao ‘651 Emb1 does not specifically disclose transmitting circuitry configured to transmit a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity. Further, although Cao ‘651 Emb1 discloses receiving circuitry configured to receive, based on the second parameter, repetitions of transmissions of a transport block, Cao ‘651 Emb1 does not specifically disclose receiving circuitry configured to receive, based on the first parameter, transmissions.
	Cao ‘651 Emb2 discloses transmitting circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that transmits signals in a wireless network) configured to transmit a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity (para 164; network transmits RRC signaling, configuring a periodicity for grant-free uplink transmission), and 
receiving circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that receives signals in a wireless network) configured to receive, based on the first parameter, transmissions (para 164; RRC signaling configures a periodicity for grant-free uplink transmission).
Cao ‘651 Emb2, para 28).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474